Exhibit 99.1 SOUTHWEST IOWA RENEWABLE ENERGY, LLC ANNOUNCES FY2012 RESULTS Council Bluffs, Iowa December 19, 2012 On December 19, 2012, Southwest Iowa Renewable Energy, LLC (“SIRE”) announced its financial results for the fiscal year ended September 30, 2012 (“Fiscal 2012”).SIRE reported a net loss of $661,609 or $50.35 per unit, compared to a net loss of $2,707,306 or $206.05 per unit for the fiscal year ended September 30, 2011 (“Fiscal 2011”).The cash flow from operations for Fiscal 2012 was $8,463,759 compared to $25,307,440 for Fiscal 2011; with the overall cash flow for Fiscal 2012 of ($4,722,653) as compared to $7,574,046 for Fiscal 2011. Adjusted EBITDA, which is defined as earnings before interest, income taxes, and depreciation and/or amortization, or EBITDA, as adjusted for unrealized hedging losses (gains) was $12,823,990 for Fiscal 2012 and $26,297,767 for Fiscal 2011.SIRE had $6.29 million in cash and equivalents and $9.125 million available under committed loan agreements (subject to satisfaction of specified lending conditions and covenants) as well as an additional $6.25 million available under uncommitted loan agreements at September 30, 2012.For reconciliations of Adjusted EBITDA to net income attributable to SIRE, see “Adjusted EBITDA” below. Brian Cahill, SIRE’s President and CEO, stated, “As we look back on Fiscal 2012, we made strong strides in improving our operations through increased output and lower costs and greatly reducing our net loss in the midst of quickly rising commodity market prices.At the same time, we made another significant net reduction in our debt.The continuing improvement in the cash flow from operations allowed us to have a net reduction of approximately $7.7 million on our debt during the year ended September 30, 2012.” About Southwest Iowa Renewable Energy, LLC: SIRE is an Iowa limited liability company, located in Council Bluffs, Iowa, formed in March, 2005 to construct and operate a 110 million gallon capacity ethanol plant.SIRE began producing ethanol in February, 2009 and sells its ethanol, modified wet distillers grains with solubles, corn syrup, and corn oil in the continental United States.SIRE also sells its dried distillers grains with solubles in the continental United States, Mexico and the Pacific Rim. This press release contains certain forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995 (the “1995 Act”).Such statements are made in good faith by SIRE and are identified as including terms such as “may,” “will,” “should,” “expects,” “anticipates,” “estimates,” “plans,” or similar language.In connection with these safe-harbor provisions, SIRE has identified in its Annual Report on Form 10-K for the fiscal year ended September 30, 2012, important factors that could cause actual results to differ materially from those contained in any forward-looking statement made by or on behalf of SIRE, including, without limitation, the risk and nature of SIRE’s business, and the effects of general economic conditions on SIRE.The forward-looking statements contained in this Press Release are included in the safe harbor protection provided by Section 27A of the Securities Act of 1933, as amended (the “1933 Act”) and Section 21E of the Securities Exchange Act of 1934, as amended (the “Exchange Act”).SIRE further cautions that such factors are not exhaustive or exclusive.SIRE does not undertake to update any forward-looking statement which may be made from time to time by or on behalf of SIRE. Summary Balance Sheets SOUTHWEST IOWA RENEWABLE ENERGY, LLC Balance Sheets - September 30, 2012 and 2011 (Dollars in thousands) Year Ended Year Ended September 30, 2012 September 30, 2011 ASSETS Current Assets Cash and cash equivalents $ $ Restricted cash Accounts receivable Accounts receivable, related party Derivative financial instruments Inventory Derivative financial instruments, related party - Prepaid expenses and other Total current assets Property, Plant and Equipment Land Plant, building and equipment Office and other equipment Accumulated depreciation Net property and equipment Other Assets Financing costs, net of amortization of $3,202 and $2,341, respectively Other assets - Total Assets $ $ LIABILITIES AND MEMBERS' EQUITY Current Liabilities Accounts payable $ $ Accounts payable, related parties Derivative financial instruments, related party - Accrued expenses Accrued expenses, related parties Current maturities of notes payable Total current liabilities Long Term Liabilities Notes payable, less current maturities Other long-termliabilities Total long term liabilities Commitments and Contingencies Members' Equity Members' capital 13,139 Units issued and outstanding Accumulated profit (deficit) Total members' equity Total Liabilities and Members' Equity $ $ - 2 - Financial Results SOUTHWEST IOWA RENEWABLEENERGY, LLC Statement of Operations (Dollars in thousands) Year Ended Year Ended September 30, 2012 September 30, 2011 Revenues $ $ Cost of Goods Sold Cost of goods sold-non hedging Realized & unrealized hedging (gains) Gross Margin General and administrative expenses Operating Income Other Income (Expense) Interest income 20 18 Other income 44 Interest expense Net (Loss) $ $ Weighted Average Units Outstanding Net (loss) per unit, basic & diluted $ $ Management uses Adjusted EBITDA, a non-GAAP measure, to measure the Company’s financial performance and to internally manage its business.Management believes that adjusted EBITDA provides useful information to investors as a measure of comparison with peer and other companies.Adjusted EBITDA should not be considered an alternative to, or more meaningful than, net income or cash flow as determined in accordance with generally accepted accounting principles.Adjusted EBITDA calculations may vary from company to company.Accordingly, our computation of Adjusted EBITDA may not be comparable with a similarly-titled measure of another company. The following sets forth the reconciliation of Net Loss to Adjusted EBITDA for the periods indicated: Fiscal 2012 Fiscal 2011 Amounts Amounts in 000's in 000's Net Loss Interest Expense Depreciation EBITDA Unrealized Hedging (gain) loss Adjusted EBITDA Adjusted EBITDAper unit - 3 - Statistical Information Fiscal 2012 Fiscal 2011 Gallons/Tons Sold % of Revenues Gallons/Tons Average Price Gallons/Tons Sold % of Revenues Gallons/Tons Average Price Statistical Revenue Information Denatured Ethanol 76.460% 81.223% Dry Distiller's Grains 17.472% 15.888% Wet Distiller's Grains 2.862% 0.959% Syrup 0.443% 0.357% Corn Oil 2.763% 1.573% Contact: Brett Frevert, CFO Southwest Iowa Renewable Energy, LLC - 4 -
